Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 21 are pending in the application and have been examined. 
Claims 1 – 21 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: taxi cost determination control unit in claim 1, environmental sub-system in claim 2, and flight schedule sub-system in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations ‘environmental sub-system’ in claim 2, and ‘flight schedule sub-system’ in claim 5 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder, ‘sub-system’, coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 13, and 20 recite an aircraft taxi cost determination system and method. The limitation of determining a total cost of one or more available taxi scenarios is, under its broadest reasonable interpretation, considered an abstract idea as a mathematical concept. Specifically, mathematical calculations.

In particular, claims 1, 13, and 20 recite additional elements: a cost determination control unit, an environmental sub-system, an airport database, an aircraft database, and a flight schedule sub-system. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. Hence, the aforementioned additional elements amount to no more than limitations which represent mere instructions to apply an exception via a computer. That is, the aforementioned limitations merely invoke the generic computer components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Dependents dependent claims 2-12, 14-19 & 21 are directed to the same abstract idea as independent claims 1, 13 & 20. Claims 2-12, 14-19 & 21 simply further define and specify the method in which the system works. Therefore dependents claims 
The dependent claims do not claim any additional elements that are not already present in independent claims 1, 13 & 20. Therefore, dependent claims 2-12, 14-19 & 21, for the same reasons presented above for independent claims 1, 13 & 20, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 13-16, are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Nutaro et al (Pub. No.: US 2016/0086396 A1) in view of Bhargava et al (Pub. No. US 2009/0173821 A1)
	Regarding Claim 1, Nutaro et al teaches:
An aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004), comprising: 
a taxi cost determination control unit (See computer “146” in P: 0061)
that determines a total cost of one or more available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, and crew cost, for the one or more available taxi scenarios. (See P: 0061-0062, “If the first aircraft 104 used the ETS 202 for motive power during a taxi, the computer 146 may compare… If the first aircraft 104 used the main engines for motive power during a taxi, the computer 146 may compare… The computer 146 may calculate a possible fuel savings in response to the comparison” and P: 0106-0107, “For each taxi, the computer 146 may calculate the financial fuel savings… and information on fuel costs at the time of flights…may generate fuel and cost savings reports 138 in different categories relating to the calculations.” The examiner is interpreting scenario one to a taxi where the first aircraft 104 used the ETS for motive power and scenario two to be the first aircraft 104 used the main engines for motive power) & (P: 0027, “savings by using ETS, or missed savings by not using ETS may be calculated and reported for individual aircraft, aircraft crews.”)
However, Nutaro et al does not teach the following limitations determines a total cost of one or more available taxi scenarios for an aircraft at an airport based on maintenance cost. However, with respect to the aforementioned limitation, Bhargava teaches that maintenance costs are part of the overall costs. (P: 0004-0007, “A significant portion of these costs are for taxiing between airport locations (e.g., gate, hangar, maintenance areas and runway) with power supplied by the aircraft's flight engines… In addition, significant brake maintenance costs are incurred… System reliability and maintainability are also important issues, since they impact the availability of an aircraft and its overall costs.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the taxi cost determination system, of Nutaro, to include accounting for maintenance cost when determining overall 
	Regarding Claim 2, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1,
further comprising an environmental sub-system that is in communication with the taxi cost determination control unit, (See P: 0087, “recorded by the electronic device 122 and transmitted to the computer 146” and P: 0037)
wherein the environmental sub-system stores environmental data, (See P: 0087, “The environmental conditions relating to the taxi data may have been entered… or otherwise recorded by the electronic device 122 and transmitted to the computer 146.” The examiner is interpreting the electronic device ‘122’ as the environmental sub-system) and 
wherein the taxi cost determination control unit analyzes the environmental data when determining the total cost of the one or more available taxi scenarios. (See P: 0027, “In addition, savings by using ETS, or missed savings by not using ETS may be calculated and reported for individual aircraft, aircraft crews, aircraft fleets, airports, and environmental events.” And P: 0061-64, “The computer 146 may calculate a possible fuel savings in response to the comparison… The computer 146 may determine in response to the recorded operating and performance parameters that at certain airports, during certain environmental conditions, certain models of aircraft may be more fuel 
	Regarding Claim 3, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1,
further comprising an airport database that is in communication with the taxi cost determination control unit, (See airport database “158” in connection with computer “146” in Fig. 1 and P: 0037) 
wherein the airport database stores airport data, (See P: 0042, “The airport database 158 may include information on airports where the multiple aircraft 102 may taxi”) and
 wherein the taxi cost determination control unit analyzes the airport data when determining the total cost of the one or more available taxi scenarios. (See P: 0036-0037, “The processing center 136 may produce reports 138 in response to the taxi data and aircraft identification data transmitted by the recording systems ... The processing center 136 may include a computer 146. The computer may include … an airport database 158” And P: 0107 “The computer 146 may generate fuel and cost savings reports 138 in different categories relating to the calculations in steps 954-963. The reports 138 may be categorized by aircraft, aircraft model, ETS 202 configuration, crew members, airport, airline fleet, environmental condition, and/or other desired categories.)
Claim 4, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1,
further comprising an aircraft database that is in communication with the taxi cost determination control unit, (See aircraft database “160” in connection with computer “146” in Fig. 1) 
wherein the aircraft database stores aircraft data regarding the aircraft, (See P: 0043, “The aircraft database 160 may include information on the multiple aircraft 102”) and 
wherein the taxi cost determination control unit analyzes the aircraft data when determining the total cost of the one or more available taxi scenarios. (See P: 0036-0037, “The processing center 136 may produce reports 138 in response to the taxi data and aircraft identification data transmitted by the recording systems ... The processing center 136 may include a computer 146. The computer may include … an aircraft database 160.” And P: 0107 “The computer 146 may generate fuel and cost savings reports 138 in different categories relating to the calculations in steps 954-963. The reports 138 may be categorized by aircraft, aircraft model, ETS 202 configuration, crew members, airport, airline fleet, environmental condition, and/or other desired categories.)
Regarding Claim 7, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1,
wherein the taxi cost determination control unit accounts for a required time frame within which the aircraft is required to take off when determining the total cost of the one or more available taxi scenarios. (See P: 0080, “The operating and performance parameters recorded may include, but are not limited to, those necessary to determine the time for the first aircraft 104 to get to the commanded speed, the power the first aircraft 104 used to obtain the commanded speed, and/or the fuel the first aircraft used during the ETS acceleration operational event…”)
Regarding Claim 9, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1, 
wherein the taxi cost determination control unit establishes possible taxi scenarios based on one or more of environmental data, taxi data, aircraft data, airport data, or flight schedule data. (See P: 0061-0062, “If the first aircraft 104 used the ETS 202 for motive power during a taxi, the computer 146 may compare… If the first aircraft 104 used the main engines for motive power during a taxi, the computer 146 may compare… The computer 146 may calculate a possible fuel savings in response to the comparison.” The examiner is interpreting scenario one to a taxi where the first aircraft 104 used the ETS for motive power and scenario two to be the first aircraft 104 used the main engines for motive power)
Regarding Claim 13, Nutaro et al teaches: 
An aircraft taxi cost determination method (See “an aircraft electric taxi system operational evaluation method” in P: 0006), comprising: 
determining, by a taxi cost determination control unit, (See computer “146” in P: 0061) a total cost of one or more available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, and crew cost for the one or more available taxi scenarios. (See P: 0061-0062, “If the first aircraft 104 used the ETS 202 for motive power during a taxi, the computer 146 may compare… If the first aircraft 104 used the main engines for motive power during a taxi, the computer 146 may compare… The computer 146 may calculate a possible fuel savings in response to the comparison” and P: 0106-0107, “For each taxi, the computer 146 may calculate the financial fuel savings… and information on fuel costs at the time of flights…may generate fuel and cost savings reports 138 in different categories relating to the calculations”. The examiner is interpreting scenario one to a taxi where the first aircraft 104 used the ETS for motive power and scenario two to be the first aircraft 104 used the main engines for motive power) & (P: 0027, “savings by using ETS, or missed savings by not using ETS may be calculated and reported for individual aircraft, aircraft crews.”)
However, Nutaro et al does not teach the following limitations determines a total cost of one or more available taxi scenarios for an aircraft at an airport based on maintenance cost . However, with respect to the aforementioned limitation, Bhargava teaches that maintenance costs are part of the overall costs. (P: 0004-0007, “A significant portion of these costs are for taxiing between airport locations (e.g., gate, hangar, maintenance areas and runway) with power supplied by the aircraft's flight engines… In addition, significant brake maintenance costs are incurred… System 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the taxi cost determination system, of Nutaro, to include accounting for maintenance cost when determining overall cost, as taught by Bhargava, in order to provide taxi operations that are highly efficient, highly reliable, low cost, and low in fuel consumption. (P: 0026, Bhargava)
Regarding Claim 14, Nutaro in view of Bhargava teaches the limitations of Claim 13, and Nutaro et al further teaches:
The aircraft taxi cost determination method of claim 13 (See “an aircraft electric taxi system operational evaluation method” in P: 0006),
further comprising analyzing, by the taxi cost determination control unit, environmental data during the determining. (See P: 0027, “In addition, savings by using ETS, or missed savings by not using ETS may be calculated and reported for individual aircraft, aircraft crews, aircraft fleets, airports, and environmental events.” And P: 0061-64, “The computer 146 may calculate a possible fuel savings in response to the comparison… The computer 146 may determine in response to the recorded operating and performance parameters that at certain airports, during certain environmental conditions, certain models of aircraft may be more fuel efficient when using the main engines for motive power than using the ETS 202 for motive power.)
Regarding Claim 15, Nutaro in view of Bhargava teaches the limitations of Claim 13, and Nutaro et al further teaches:
The aircraft taxi cost determination method of claim 13 (See “an aircraft electric taxi system operational evaluation method” in P: 0006),
further comprising analyzing, by the taxi cost determination control unit, airport data during the determining. (See P: 0036-0037, “The processing center 136 may produce reports 138 in response to the taxi data and aircraft identification data transmitted by the recording systems ... The processing center 136 may include a computer 146. The computer may include … an airport database 158” And P: 0107 “The computer 146 may generate fuel and cost savings reports 138 in different categories relating to the calculations in steps 954-963. The reports 138 may be categorized by aircraft, aircraft model, ETS 202 configuration, crew members, airport, airline fleet, environmental condition, and/or other desired categories.)
Regarding Claim 16, Nutaro in view of Bhargava teaches the limitations of Claim 13, and Nutaro et al further teaches:
The aircraft taxi cost determination method of claim 13 (See “an aircraft electric taxi system operational evaluation method” in P: 0006),
further comprising analyzing, by the taxi cost determination control unit, aircraft data during the determining. (See P: 0036-0037, “The processing center 136 may produce reports 138 in response to the taxi data and aircraft identification data transmitted by the recording systems ... The processing center 136 may include a computer 146. The computer may include … an aircraft database 160.” And P: 0107 “The computer 146 may generate fuel and cost savings reports 138 in different categories relating to the calculations in steps 954-963. The reports 138 may be 

	Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro et al (Pub. No.: US 2016/0086396 A1) in view of Bhargava et al (Pub. No. US 2009/0173821 A1) further in view of Jensen et al (Pub. No.: US 2017/0124780 A1) and further in view of Trautman et al (Pub. No.: US 2007/0219833 A1)
	Regarding Claim 5, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1,
a system that is in communication with the taxi cost determination control unit, (See airport database “158” in connection with computer “146” in Fig. 1 and P: 0037)
storing data for the airport, (See P: 0042, “The airport database 158 may include information on airports where the multiple aircraft 102 may taxi”)
the taxi cost determination control unit analyzes the data when determining the total cost of the one or more available taxi scenarios. (See P: 0036-0037, “The processing center 136 may produce reports 138 in response to the taxi data and aircraft identification data transmitted by the recording systems”)
However, Nutaro et al does not teach the following limitations further comprising a flight schedule sub-system that is in communication with the taxi cost determination control unit, wherein the flight schedule sub-system stores flight schedule data for the airport, and wherein the taxi cost determination control unit analyzes the flight schedule data when determining the total cost of the one or more available taxi scenarios. However, with respect to the aforementioned limitation, Jensen et al teaches
a flight schedule system, (See P: 0015, “A system for integrating data related to aircraft operations of an aircraft… a flight scheduling module”) 
and flight schedule data wherein the flight schedule system stores flight schedule data for the airport. (See P: 0005, “necessary data for aircraft operations can include regulatory information concerning airspace and airports,” & P: 0015, “A system for integrating data related to aircraft operations of an aircraft… can include a flight log module for recording the flight log data of the aircraft”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the aircraft determination system, of Nutaro, to include a flight schedule system and flight schedule data, as taught by Jensen, in order to communicate and display the different computerized information modules such as data from flight logs, flight tracker and maintenance, for a specific aircraft on a single device in real-time. (Jensen, P: 0035) 
	Nutaro et al in view of Jensen et al does not explicitly teach wherein the taxi cost determination control unit analyzes the flight schedule data when determining the total cost of the one or more available taxi scenarios. However, with respect to the aforementioned limitation Trautman teaches utilizing the flight schedule data to determine cost of flight operations. (P: 0008-0010, “…for each flight leg in the flight schedule. A calculation is also performed of the cost incurred in airline operations... The 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the use of flight schedule data, of Nutaro in view of Jensen, to include utilizing the flight schedule data to determine cost, as taught by Trautman, in order to identify where inefficient processes exist leading to increased time or cost impacts to operations. (Trautman, P: 0046) 
	Regarding Claim 17, Nutaro in view of Bhargava teaches the limitations of Claim 13, and Nutaro et al further teaches:
The aircraft taxi cost determination method of claim 13 (See “an aircraft electric taxi system operational evaluation method” in P: 0006),
further comprising analyzing, by the taxi cost determination control unit, data during the determining. (See P: 0036-0037, “The processing center 136 may produce reports 138 in response to the taxi data and aircraft identification data transmitted by the recording systems”)
However, Nutaro et al does not teach the following limitations further comprising analyzing, by the taxi cost determination control unit, flight schedule data during the determining. However, with respect to the aforementioned limitation, Jensen et al teaches flight schedule data, (See P: 0015, “A system for integrating data related to aircraft operations of an aircraft… a flight scheduling module”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the aircraft determination system, of Nutaro, to include flight schedule data, as taught by Jensen, in order to communicate 
	Nutaro et al in view of Jensen et al does not explicitly teach analyzing, by the taxi cost determination control unit, flight schedule data during the determining. However, with respect to the aforementioned limitation Trautman teaches utilizing the flight schedule data to determine cost of flight operations. (P: 0008-0010, “…for each flight leg in the flight schedule. A calculation is also performed of the cost incurred in airline operations... The cost of airline flight operations is calculated based on the disrupted flight schedule using…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the use of flight schedule data, of Nutaro in view of Jensen, to include utilizing the flight schedule data to determine cost, as taught by Trautman, in order to identify where inefficient processes exist leading to increased time or cost impacts to operations. (Trautman, P: 0046) 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable
over Nutaro et al (Pub. No.: US 2016/0086396 A1) in view of Bhargava et al (Pub. No. US 2009/0173821 A1) in view of Jayathirtha et al (Pub. No.: US 2019/0213897 A1)
	Regarding Claim 6, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1,

However, Nutaro et al does not teach the following limitations wherein the taxi cost determination control unit accounts for engine warm-up time for the aircraft when determining the total cost of the one or more available taxi scenarios. However, with respect to the aforementioned limitation, Jayathirtha et al teaches accounting for engine warm-up time for the aircraft. (P: 0017-0018: “Additionally, the RETO analyzer module 102 also uses a financial model…” & P: 0021, “This allows the restarted engine adequate time to warm up 320 prior to takeoff.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the taxi cost determination control unit, of Nutaro, to account for engine warm up time, as taught by Jayathirtha, in order to achieve thermal stability and extend engine life. (Jayathirtha, P: 0025)

	Claims 8 & 18 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Nutaro et al (Pub. No.: US 2016/0086396 A1) in view of Bhargava et al (Pub. No. US 2009/0173821 A1) in view of Villaume et al (Pub. No.: US 2009/0150011 A1) 
	Regarding Claim 8, Nutaro in view of Bhargava teaches the limitations of Claim 1, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 1,
the taxi cost determination control unit determining the total cost of the one or more available taxi scenarios. (See P: 0061-0062, “If the first aircraft 104 used the ETS 202 for motive power during a taxi, the computer 146 may compare… If the first aircraft 104 used the main engines for motive power during a taxi, the computer 146 may compare… The computer 146 may calculate a possible fuel savings in response to the comparison”)
However, Nutaro et al does not teach the following limitations wherein the taxi cost determination control unit accounts for a number of stop bars on a taxiway when determining the total cost of the one or more available taxi scenarios. However, with respect to the aforementioned limitation, Villaume et al teaches accounting for stop bars in a cost calculation for an aircraft. (P: 0177-0185, “a time constraint can be associated only with the stopping points (stands and stop bars)…a first strategy termed "shortest": the idea is to preserve the speed profile for a cost index…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the taxi cost determination control unit, of Nutaro, to account for stop bars in a cost calculation, as taught by Villaume, in order to minimize use of the actuators during operation and free the aircraft taxiways as quickly as possible. (Villaume, P: 0185)
	Regarding Claim 18, Nutaro in view of Bhargava teaches the limitations of Claim 13, and Nutaro et al further teaches: 
The aircraft taxi cost determination method of claim 13 (See “an aircraft electric taxi system operational evaluation method” in P: 0006),
wherein the taxi cost determination control unit determines a required time frame. (See P: 0080, “The operating and performance parameters recorded may include, but are not limited to, those necessary to determine the time for the first aircraft 104 to get to the commanded speed…)
However, Nutaro et al does not teach the following limitations
further comprising accounting for, by the taxi cost determination control unit, one or more of engine warm-up time for the aircraft, a required time frame within which the aircraft is required to take off, or a number of stop bars on a taxiway during the determining. However, with respect to the aforementioned limitation, Villaume et al teaches accounting for stop bars in a cost calculation for an aircraft. (P: 0177-0185, “a time constraint can be associated only with the stopping points (stands and stop bars)…a first strategy termed "shortest": the idea is to preserve the speed profile for a cost index…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the taxi cost determination control unit, of Nutaro, to account for stop bars in a cost calculation, as taught by Villaume, in order to minimize use of the actuators during operation and free the aircraft taxiways as quickly as possible. (Villaume, P: 0185)


	Regarding Claim 10, Nutaro in view of Bhargava teaches the limitations of Claim 9, and Nutaro et al further teaches:
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 9, 
wherein the taxi cost determination control unit determines a required time frame. (See P: 0080, “The operating and performance parameters recorded may include, but are not limited to, those necessary to determine the time for the first aircraft 104 to get to the commanded speed…)
However, Nutaro et al does not teach the following limitation wherein the taxi cost determination control unit discards one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios. However, with respect to the aforementioned limitation, Feyereisen et al teaches discarding one or more possible taxi scenarios (See P: 0032-0033, “excludes taxi paths of the plurality of taxi paths at the identified airport that either do not intersect the initial taxi path or intersect the initial taxi path in a direction opposite the aircraft heading,” the examiner is interpreting taxi paths as taxi scenarios)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

Regarding Claim 11, Nutaro in view of Bhargava in view of Feyereisen teaches the limitations of Claim 9, and Nutaro further teaches: 
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 10,
wherein the taxi cost determination control unit determines a required time frame. (See P: 0080, “The operating and performance parameters recorded may include, but are not limited to, those necessary to determine the time for the first aircraft 104 to get to the commanded speed…)
However, Nutaro et al does not teach the following limitations wherein the taxi cost determination control unit identifies one or more possible taxi scenarios that are within the required time frame as the one or more available taxi scenarios. However, with respect to the aforementioned limitation, Feyereisen et al teaches identifying one or more taxi scenarios for taxi clearance. (See P: 0032, “display process 200 continues by determining or otherwise identifying a plurality of possible taxi paths corresponding to the next possible taxi paths for the aircraft”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the aircraft determination system, of Nutaro, to include identifying one or more possible taxi scenarios, as taught by 

Claims 12 & 19 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Nutaro et al (Pub. No.: US 2016/0086396 A1) in view of Bhargava et al (Pub. No. US 2009/0173821 A1) further in view of Feyereisen et al (Pub. No.: EP 2355070 A2) and further in view of Khan et al (Pub. No.: US 10417919 B1)
Regarding Claim 12, Nutaro in view of Bhargava in view of Feyereisen teaches the limitations of Claim 11, and Nutaro further teaches: 
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 11, 
wherein the taxi cost determination control unit determines one or more available taxi scenarios. (See P: 0061-0062, “If the first aircraft 104 used the ETS 202 for motive power during a taxi, the computer 146 may compare… If the first aircraft 104 used the main engines for motive power during a taxi, the computer 146 may compare…)
However, Nutaro et al does not explicitly teach the following limitations wherein the taxi cost determination control unit identifies a lowest cost available taxi scenario within the one or more available taxi scenarios. However, with respect to the aforementioned limitation, Khan et al teaches a lowest cost available. (Col 4: 60-62, “determined that the optimized landing performance, providing the lowest total cost, can be achieved…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

	Regarding Claim 19, Nutaro et al teaches: 
The aircraft taxi cost determination method of claim 13 (See “an aircraft electric taxi system operational evaluation method” in P: 0006), wherein the determining comprises: 
establishing possible taxi scenarios based on one or more of environmental data, taxi data, aircraft data, airport data, or flight schedule data; (See P: 0061-0062, “If the first aircraft 104 used the ETS 202 for motive power during a taxi, the computer 146 may compare… If the first aircraft 104 used the main engines for motive power during a taxi, the computer 146 may compare… The computer 146 may calculate a possible fuel savings in response to the comparison” and P: 0106-0107, “For each taxi, the computer 146 may calculate the financial fuel savings… and information on fuel costs at the time of flights…may generate fuel and cost savings reports 138 in different categories relating to the calculations.” The examiner is interpreting scenario one to a taxi where the first aircraft 104 used the ETS for motive power and scenario two to be the first aircraft 104 used the main engines for motive power) 
However, Nutaro et al does not teach the following limitations discarding one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios; identifying one or more possible taxi scenarios that are within the required time frame as the one or more available taxi scenarios; 

It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the aircraft determination system, of Nutaro, to include identifying and discarding possible taxi scenarios, as taught by Feyereisen, in order to make the taxi clearance process quicker and easier. (Feyereisen, P: 0027)
Nutaro in view of Feyereisen doesn’t teach identifying a lowest cost available taxi scenario within the one or more available taxi scenarios. However, with respect to the aforementioned limitations Khan et al teaches a lowest cost available. (Col 4: 60-62, “determined that the optimized landing performance, providing the lowest total cost, can be achieved…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the taxi cost determination control unit, of Nutaro, to include identifying a lowest cost available, as taught by Khan, in order to optimize aircraft performance.  (Khan, See Abstract)

	Claim 20 is rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Nutaro et al (Pub. No.: US 2016/0086396 A1) in view of Bhargava et al (Pub. No. US 
	Regarding Claim 20, Nutaro et al teaches: 
An aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004), comprising: 
a taxi cost determination control unit that determines a total cost of one or more available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, crew cost, and maintenance cost for the one or more available taxi scenarios, (See rejection of Claim 1)
wherein the taxi cost determination control unit accounts for engine warm-up time for the aircraft, (See rejection of Claim 6)
a required time frame within which the aircraft is required to take off, (See rejection of Claim 7)
 and a number of stop bars on a taxiway when determining the total cost of the one or more available taxi scenarios; (See rejection of Claim 8)
an environmental sub-system in communication with the taxi cost determination control unit, wherein the environmental sub-system stores environmental data, wherein the taxi cost determination control unit analyzes the environmental data when determining the total cost of the one or more available taxi scenarios; (See rejection of Claim 2)
an airport database in communication with the taxi cost determination control unit, wherein the airport database stores airport data, wherein the taxi cost determination control unit analyzes the airport data when determining the total cost of one or more available taxi scenarios; (See rejection of Claim 3)
an aircraft database in communication with the taxi cost determination control unit, wherein the aircraft database stores aircraft data regarding the aircraft, wherein the taxi cost determination control unit analyzes the aircraft data when determining the total cost of the one or more available taxi scenarios; (See rejection of Claim 4)
a flight schedule sub-system in communication with the taxi cost determination control unit, wherein the flight schedule sub-system stores flight schedule data for the airport, wherein the taxi cost determination control unit analyzes the flight schedule data when determining the total cost of the one or more available taxi scenarios. (See rejection of Claim 5)

	Claim 21 is rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Nutaro et al (Pub. No.: US 2016/0086396 A1) in view of Bhargava et al (Pub. No. US 2009/0173821 A1) in view of Jayathirtha et al (Pub. No.: US 2019/0213897 A1) further in view of Villaume et al (Pub. No.: US 2009/0150011 A1) further in view of Jensen et al (Pub. No.: US 2017/0124780 A1) further in view of Trautman et al (Pub. No.: US 
	Regarding Claim 21, Nutaro et al in view of Bhargava in view of Jayathirtha et al further in view of Villaume et al further in view of Jensen et al teaches the limitations of claim 20,
	Nutaro et al further teaches: 
The aircraft taxi cost determination system (See “Electric Taxi System (ETS)” in P: 0002 & 0004) of claim 20, wherein the taxi cost determination control unit: 
establishing possible taxi scenarios based on one or more of environmental data, taxi data, aircraft data, airport data, or flight schedule data; (See P: 0061-0062, “If the first aircraft 104 used the ETS 202 for motive power during a taxi, the computer 146 may compare… If the first aircraft 104 used the main engines for motive power during a taxi, the computer 146 may compare… The computer 146 may calculate a possible fuel savings in response to the comparison” and P: 0106-0107, “For each taxi, the computer 146 may calculate the financial fuel savings… and information on fuel costs at the time of flights…may generate fuel and cost savings reports 138 in different categories relating to the calculations.” The examiner is interpreting scenario one to a taxi where the first aircraft 104 used the ETS for motive power and scenario two to be the first aircraft 104 used the main engines for motive power) 
However, Nutaro et al does not teach the following limitations discarding one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios; identifying one or more possible taxi scenarios that are within the required time frame as the one or more available taxi scenarios; 

It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the aircraft determination system, of Nutaro, to include identifying and discarding possible taxi scenarios, as taught by Feyereisen, in order to make the taxi clearance process quicker and easier. (Feyereisen, P: 0027)
Nutaro in view of Feyereisen doesn’t teach identifying a lowest cost available taxi scenario within the one or more available taxi scenarios. However, with respect to the aforementioned limitations Khan et al teaches a lowest cost available. (Col 4: 60-62, “determined that the optimized landing performance, providing the lowest total cost, can be achieved…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the taxi cost determination control unit, of Nutaro, to include identifying a lowest cost available, as taught by Khan, in order to optimize aircraft performance. (Khan, See Abstract)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 29, 2021